Citation Nr: 0126612	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  96-43 054	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disorder, currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for a left knee 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
December 1992.

By rating action of January 1994, the RO in Buffalo, New York 
granted service connection for Osgood-Schlatter Disease in 
both the left knee and the right knee, (hereinafter "right 
and left knee disorders") each rated 10 percent disabling.  
In a rating action of August 1995, the Buffalo, New York RO 
proposed to reduce the evaluation for the veteran's service 
connected left and right knee disorders from 10 percent to 
noncompensably disabling.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action in which 
the RO reduced the disability evaluation from 10 percent to 0 
percent for both the right knee disorder and left knee 
disorder.  In October 1998 the veteran appeared and gave 
testimony at a Board hearing in Washington, D.C., before the 
undersigned Board member.  

This case was previously before the Board on two earlier 
occasions - in January 1999 and in June 2000.  On both 
occasions, the case was remanded for further development.  
Following the January 1999 remand, the veteran moved to 
Maryland, and the case was thereafter transferred to the RO 
in Baltimore, Maryland.  In a rating action of December 1999 
that RO restored a 10 percent rating for the veteran's right 
knee disorder and a 10 percent rating for a left knee 
disorder, both effective from December 17, 1992, the day 
following discharge from service.  The appeal has continued 
for higher ratings.



FINDINGS OF FACT

1.  The veteran right knee disorder is manifested by 
limitation of flexion with pain but no instability.

2.  The veteran's left knee disorder is manifested by 
limitation of flexion with pain but no instability.


CONCLUSIONS OF LAW

1.  No more than 10 percent is warranted for right knee 
disorder.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.7, 4.71a (Diagnostic Codes 5003, 5010, 5257, 
5260, 5261) (2001) .

2.  No more than 10 percent is warranted for left knee 
disorder.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.7, 4.71a (Diagnostic Codes 5003, 5010, 5257, 
5260, 5261) (2001) .


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that his service-connected knee problems 
have become worse over time, with increased pain, and thereby 
warrant the assignment of higher ratings.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

I. Factual Background

Service medical records show that the veteran was seen in 
July 1991 for complaints of bilateral knee pain of one year's 
duration.  The pain was reported to be worse in the left knee 
than the right, and worse after exercise.  The veteran 
reported a history of a left arthroscopic meniscectomy in 
1989.  Evaluation revealed that both knees were stable with 
tender patellar compression and crepitus.  McMurray testing 
on the left knee was positive.  The diagnosis was bilateral 
patellofemoral pain syndrome.  The veteran was prescribed 
Indocin and given quad strengthening exercises and light duty 
for two weeks.  In September 1991, the veteran was seen for 
tenderness around the patellae.  The knees were stable and 
range of motion was full, bilaterally.  McMurray and drawer 
sign were negative.  In February 1992, the veteran complained 
of right knee pain.  It was noted at that time that the 
lateral collateral ligament was popping over a bony 
protrusion; no right disorder was diagnosed.

(The Board notes that, while the RO obtained post-service VA 
and/or private treatment records, dated from June 1993 to 
July 1997, these records were negative for complaints, 
diagnoses, or treatment for either knee disorder.)

On VA examination in May 1993, the veteran reported pain in 
both knees at the area of the upper anterior tibia.  On 
examination, both tibial tubercles were tender on mild 
pressure.  The diagnosis was moderately severe bilateral 
Osgood-Schlatter disease.  

During VA examination in June 1995, the veteran reported 
minimal complaints of anterior knee pain with occasional 
activity.  On examination, the veteran was noted to have full 
range of motion in both knees.  There was no tenderness on 
palpation of either knee.  There were no effusions or 
instability present in either knee.  There was an absence of 
knee reflex, bilaterally.  Sensory examination was completely 
within normal limits to light touch throughout both lower 
extremities.  

On VA examination in January 1998 the veteran presented a six 
year history of intermittent pain and swelling in both knees, 
primarily on climbing stairs and on running.  Rest eased the 
pain and the veteran indicated that he did not limit his 
activities as a result of his left and right knee 
disabilities.  On examination, both knees showed prominent 
and tender proximal tibias.  There was no swelling, fluid, 
heat, or erythema.  There was mild to moderate crepitus 
bilaterally on extension.  There was no subluxation, 
contracture, laxity, or instability.  McMurray's sign was 
negative, bilaterally.  Range of motion revealed extension to 
0 degrees and flexion to 135 degrees, bilaterally.  X-rays of 
both knees were taken and showed no bony, joint space or soft 
tissue abnormalities.  The diagnostic impression was Osgood-
Schlatter's disease in both knees.  

The veteran testified at a personal hearing before the 
undersigned in October 1998.  At that time, the veteran 
complained of bilateral knee pain with prolonged standing, 
walking, and climbing stairs as well as while sleeping.  He 
also reported that his knees periodically gave way while 
walking down hill and when walking on uneven surfaces.  The 
veteran also reported that pain caused loss of knee motion.  
Thereafter, the veteran reported that, while he could hop on 
either foot, squats caused knee pain.

On VA examination in October 1999, the veteran's clinical 
records were reviewed, and it was noted that the veteran 
complained that he was unable to sit with his knees flexed 
for any length of time because they would become painful and 
he would then have to extend them.  Difficulty going up and 
down stairs was also reported.  Evaluation of the knees 
revealed rather prominent, nontender tubercles on both knees, 
which could still be considered as within the normal range.  
He could flex his left knee to 130 degrees and extend to 0 
degrees.  On extension of the left knee, there was 
femoropatellar grinding and mild tenderness under the 
inferior margin of the patella with some mild grinding.  
There was no evidence of any laxity of the left knee.  The 
McMurray's test was negative.  The veteran could flex his 
right knee to 138 degrees and extend the knee to 0 degrees.  
It was also noted that he had a good gait with no limping and 
no complaints.  There was minimal to mild femoropatellar 
grinding on extension.  There was a negative McMurray's test 
and no evidence of any ligamentous laxity in the right knee.  
The impression was that of arthroscopic examination of the 
left knee by history. 

On VA examination in August 2000, the veteran's claims file 
was reviewed, and it was noted that the veteran reported an 
approximate 10 year history of intermittent pain and swelling 
in both knees.  Adverse symptomology was also reported to be 
present with running and using stairs.  On examination, 
bilateral knee range of motion studies revealed extension to 
0 degrees and flexion to 135 degrees.  Thereafter, it was 
noted that the veteran arose and stood normally as well as 
had a normal gait, heel and toe gait, hop (on either foot), 
and squat.  Both knees had prominent tender proximal tibia 
and mild to moderate diffuse tenderness.  However, neither 
knee had swelling, fluid, heat, erythema, subluxation, 
contracture, laxity, or instability.  McMurray's sign, 
Lachman's, and drawer (anterior and posterior) signs were 
negative, bilaterally.  August 2000 knee x-rays, like earlier 
January 1998 and October 1999 knee x-rays, revealed no 
discernible arthritic changes.  The diagnosis was bilateral 
chondromalacia.

In the October 2000 addendum to the August 2000 VA 
examination, the examiner opined that,

There is no evidence of weakened 
movement, excessive fatigability or 
incoordination.  The [veteran] is 
complaining of pain currently so there 
would be no additional functional loss 
during pain exacerbations.  There is no 
evidence clinically or radiologically of 
arthritis in either knee.  The [veteran] 
is complaining of pain of significant 
degree.  There would be mild functional 
limitation because of this in the 
workplace.

The C file has been reviewed as has the 
x-rays of 08/31/00.  The diagnosis 
remains bilateral chondromalacia.

II.  Analysis

Initially, the Board observes that disability evaluations are 
determined by the application of a schedule of ratings that 
is based, as far as can practicably be determined, on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.1 (2001).  Each service-connected 
disability is rated on the basis of specific criteria 
identified by diagnostic codes.  38 C.F.R. § 4.27 (2001).  
Moreover, when an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (2001).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  In a precedent opinion by VA General Counsel, it was 
noted that separate ratings may be assigned in cases where 
service-connected knee disability includes both limitation of 
motion and instability, provided of course, that the degree 
of disability is compensable under each set of criteria.  
VAOPGCPREC 23-97 (July 1, 1997).  The basis for this opinion 
was that the applicable rating criteria "suggest that those 
codes apply either to different disabilities or to different 
manifestations of the same disability. . ."  Id.

Historically, service connection has been granted for Osgood-
Schlatter Disease of the right and left knee and these 
disabilities were rated as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (recurrent 
subluxation or lateral instability).  See RO decision entered 
in January 1994.  Thereafter, the veteran's service connected 
knee disabilities were reduced to non-compensably disabling 
also under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  See RO 
decisions entered in August 1995, October 1995, November 
1996, and February 1998.  However, by a December 1999 rating 
decision, the RO restored the veteran's 10 percent disability 
rating for service connected right and left knee disorders 
and did so under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-
5010 (traumatic arthritis).

Accordingly, the veteran will be entitled to increased 
ratings if his service-connected knee disabilities result in 
moderate recurrent subluxation or lateral instability (20 
percent) or severe recurrent subluxation or lateral 
instability (30 percent) (Diagnostic Code 5257); flexion of 
the knee being limited to 30 degrees (20 percent) or flexion 
of the knee being limited to 15 degrees (30 percent) 
(Diagnostic Code 5260); or extension of the knee being 
limited to 15 degrees (20 percent), extension of the knee 
being limited to 20 degrees (30 percent), extension of the 
knee being limited to 30 degrees (40 percent), or extension 
of the knee being limited to 45 degrees (50 percent) 
(Diagnostic Code 5261).  38 C.F.R. § 4.71a.

Moreover, given that the veteran has appealed for a higher 
rating for all knee problems due to his service-connected 
disabilities, the Board must also consider whether separate 
compensable ratings are warranted under Diagnostic Code 5257 
and Diagnostic Code 5003.  VAOPGCPREC 23-97 (July 1, 1997).

Controlling laws and regulations also provide that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is non-compensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Additionally, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the Court explained 
that, when the pertinent diagnostic criteria provide for a 
rating on the basis of loss of range of motion, 
determinations regarding functional losses are to be 
"'portray[ed]' (§ 4.40) in terms of the degree of additional 
range-of-motion loss due to pain on use or during flare-
ups."  Id.

Given the evidence described above, the Board finds that 
evaluations greater than the 10 percent ratings already 
assigned by the RO are not warranted for knee disorders under 
Diagnostic Code 5010.  These disabilities are not of such 
severity as to warrant increased ratings under either 
Diagnostic Code 5260 or 5261.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2001) .  Specifically, range of motion at the most 
recent examinations were extension to 0 degrees and flexion 
to 135 degrees, bilaterally.  See VA examinations dated in 
January 1998 and August 2000.  However, at an intermediate VA 
examination, one examiner observed that the veteran's knees 
had full range of motion (see VA examination dated in June 
1995) and another examiner observed that the veteran could 
flex his left knee to 130 degrees and extend to 0 degrees and 
could flex his right knee to 138 degrees and extend the knee 
to 0 degrees (see VA examination dated in October 1999).  
(Full range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71, Plate II (2001) .)  Therefore, the Board 
finds that the knee disorders do not cause sufficiently 
reduced flexion or extension (flexion limited to 30 degrees 
or extension limited to 15 degrees) to warrant 20 percent 
evaluations under either Diagnostic Code 5260 or Diagnostic 
Code 5261.  Nevertheless, the degree of limitation of motion 
he experiences in these major joints warrants the assignment 
of 10 percent ratings under Diagnostic Code 5003.  38 C.F.R. 
§ 4.45(f) (2001) .

Although higher evaluations may be assigned on account of 
functional losses that equate to disability contemplated by 
greater limitation of motion, DeLuca, supra, the salient 
point to be made in this regard is that even though he has 
pain, consideration of §§ 4.40, 4.45 does not lead the Board 
to conclude that the functional losses he experiences equate 
to more than the level of disability contemplated by the 10 
percent evaluations.  Specifically, the Board observes that 
the May 1993 VA examiner reported that both tibial tubercles 
were tender on mild pressure, the January 1998 VA examiner 
reported that both knees showed prominent and tender proximal 
tibias, the October 1999 VA examiner reported that the left 
knee had mild tenderness under the inferior margin of the 
patella with some mild grinding, and the August 2000 VA 
examiner reported that both knees had prominent tender 
proximal tibia and mild to moderate diffuse tenderness.  
However, the June 1995 VA examiner reported that there was no 
tenderness on palpation of either knee.  Moreover, in the 
October 2000 addendum, it was opined that "[t]here is no 
evidence of weakened movement, excessive fatigability or 
incoordination.  The [veteran] is complaining of pain 
currently so there would be no additional functional loss 
during pain exacerbations . . . The [veteran] is complaining 
of pain of significant degree.  There would be mild 
functional limitation because of this in the workplace."

Even if the Board conceded that the veteran's pain resulted 
in disability that equated with additional limitation of 
motion of several degrees, he would have to have what 
amounted to more than an additional 50 percent loss of motion 
to warrant higher evaluations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 or 5261.  Under Diagnostic Code 5260, 
flexion would have to be limited to at least 30 degrees for 
the veteran to be entitled to a 20 percent rating for the 
loss of motion.  Similarly, under Diagnostic Code 5261, 
extension would have to be reduced to 15 degrees for the 
veteran to be entitled to a higher evaluation.  Id.  
Therefore, even taking into account the veteran's losses due 
to pain, the Board concludes that his adverse symptomatology 
more closely resembles the criteria for a 10 percent rating 
than it does a 20 percent rating under Diagnostic Code 5260 
or 5261.  38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a.  
Accordingly, the veteran is not entitled to increased ratings 
under either Diagnostic Code 5260 or 5261, even when taking 
into account his functional losses due to such problems as 
weakness, excess fatigability, incoordination, or pain due to 
repeated use.  DeLuca, supra.  Consequently, increased 
ratings for right and left knee disorders under Diagnostic 
Code 5010 are not warranted.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5003, 5010) (2001) . 

Next, the Board finds that separate compensable evaluations 
because of instability under Diagnostic Code 5257 are not 
warranted.  Specifically, the Board notes that, while the 
veteran complained of bilateral knee instability, VA 
examination had uniformly found that the veteran did not have 
instability in either knee.  See VA examinations dated in 
June 1995, January 1998, October 1999, and August 2000.  
Therefore, the Board finds that neither the right or left 
knee disorder causes instability or subluxation of such a 
degree to warrant a separate compensable ratings under 
Diagnostic Code 5257.  38 C.F.R. § 4.71a.
The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in written 
statements to the RO and at his personal hearing.  The Board 
finds that, while a lay witness can provide evidence as to 
the visible symptoms or manifestations of a disease or 
disability, his belief as to the current severity of his 
service-connected disabilities is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran has not 
been shown to possess, may provide evidence regarding medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Moreover, as already 
noted, his complaints have not been supported by findings of 
underlying pathology or by objective confirmation on clinical 
evaluation.  38 C.F.R. § 4.40.  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the claims for increased ratings. 

Lastly, the Board recognizes that, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) .  The 
new law applies to all claims filed on or after the date of 
the law's enactment, as well as to claims filed before the 
date of the law's enactment, and not yet finally adjudicated 
as of that date.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  The new law 
contains revised notice provisions, and additional 
requirements pertaining to VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

It is the Board's conclusion that the new law does not 
preclude the Board from proceeding to an adjudication of the 
veteran's claims.  This is so because the requirements of the 
new law have been satisfied.  By the rating decision, 
statement of the case, and supplemental statements of the 
case furnished the veteran, the RO has notified him of the 
information and evidence necessary to substantiate his 
claims.  There is no indication that additional relevant 
evidence exists and can be obtained on the issues here in 
question, and he has been afforded multiple examinations in 
connection with the current appeal.  In light of the 
applicable rating criteria and the evidence already obtained 
by the RO, adjudication of this appeal, without referral to 
the RO for initial consideration under the new law, poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (1992).


ORDER

A rating greater than 10 percent for a right knee disorder is 
denied.

A rating greater than 10 percent for a left knee disorder is 
denied. 



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

